IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ELIJAH JAMES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-1645

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Michael Jerome Titus, Assistant Conflict Counsel, Office of Criminal Conflict and
Civil Regionals Counsel, Region One, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MARSTILLER, and RAY, JJ., CONCUR.